

116 HR 6659 IH: Obstructing Monetary Allocations to Relatives Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6659IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Steube introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit a candidate for election for Federal office from using amounts contributed to the candidate’s campaign to make payments to any vendor owned or controlled by an immediate family member of the candidate.1.Short titleThis Act may be cited as the Obstructing Monetary Allocations to Relatives Act or the OMAR Act. 2.Prohibiting use of campaign funds for payments to vendors owned or controlled by immediate family member of candidate(a)ProhibitionSection 313(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)) is amended by adding at the end the following new paragraph:(3)Treatment of payments to vendors owned or controlled by immediate family member of candidate as conversion(A)In generalFor purposes of paragraph (1), a contribution to an authorized committee of a candidate shall be considered to be converted to the personal use of the candidate if the contribution is used to make a payment to a vendor which is owned or controlled by an immediate family member of the candidate.(B)Determination of ownership and controlFor purposes of subparagraph (A), a vendor shall be considered to be owned or controlled by an immediate family member of the candidate if the immediate family member—(i)is a member of the board of directors or similar governing body of the vendor; or(ii)directly or indirectly owns or controls 51 percent or more of the voting shares of the vendor.(C)Immediate family member definedIn this paragraph, the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made on or after the date of the enactment of this Act.